DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 5, 2021.
	Claims 1, 11-12 and 18-34 are pending.  Claims 1 and 12 are amended. Claims 2-10 and 13-17 are canceled.  Claims 18-34 are new.  Claims 1 and 12 are independent.
Allowable Subject Matter
Claims 1, 11-12 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited support die comprising a peripheral circuitry containing field effect transistors located on a semiconductor material layer, front support-die bonding pads electrically connected to a first subset of the field effect transistors in the peripheral circuitry and overlying the semiconductor material layer, and backside bonding structures extending through the semiconductor material layer, and electrically connected to a second subset of the field effect transistors in the peripheral circuitry, in combination with the other limitations.
With respect to independent claim 12, there is no teaching or suggestion in the prior art of record to provide the recited steps of providing a support die comprising a peripheral circuitry containing field effect transistors located on a semiconductor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825